Citation Nr: 1736006	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Rhett Klok, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992, January 2004 to January 2005, August 2008 to September 2008, and April 2010 to October 2010.  The Veteran also served in the Air Force Reserves until 2013. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Regretting further delay, the Board finds additional development is necessary before deciding the Veteran's claim. 

The Veteran claims service connection for sleep apnea, which he contends began in or is related to his active duty service in the United States Air Force.  The Board initially notes a January 2011 sleep study which diagnosed the Veteran with mild obstructive sleep apnea hypopnea syndrome (OSAHS). 

In its January 2012 rating decision, the RO denied the Veteran's claim reasoning that a line of duty determination in his file determined the sleep apnea was present prior to his 2010 active duty service.  However, a review of the record fails to show any complaints of, or treatment for, sleep apnea.  In fact, the Veteran's April 2010 pre-deployment assessments notes the Veteran was in good health and qualified for deployment.  However, once the Veteran was diagnosed with sleep apnea he was granted a participation waiver due to this condition.  
In his notice of disagreement, the Veteran asserted his condition was first noted in his STRs when he returned from service in 2010.  He stated he first was treated for sleep apnea when he developed symptoms of heavy snoring and day time tiredness when he was deployed in May 2010.  

During his May 2017 Board hearing the Veteran reported he first became aware of his symptoms at a military-sponsored weekend trip for military personnel returning from deployment and their families.  There, at a group counseling session for military spouses, the Veteran's wife reported the Veteran snored extremely loud and was not breathing correctly upon his return from deployment.  The Veteran reported this was a problem the other spouses also reported and the military advised the Veteran and the other soldier to undergo sleep studies.  The Veteran did not notice the symptoms while he was deployed because, as a master sergeant, he had his own sleeping quarters where he did not share the room with anyone.  A fellow service member, a technical sergeant, shared the same mobile home unit as the Veteran while stationed in Al Udeid Air Base in Qatar.  In a buddy statement received in February 2017, the buddy describes the black mold he noticed in the sleeping quarters.  He reported his mattress was black with mold and had to be placed outside because the supply personnel would not go into the quarters without masks on.  The Veteran also submitted photographs identified by the Veteran as the type of sleeping quarters in which he stayed in Qatar.  The photographs depict a mattress, a civilian hat, and a calendar with black mold on it.

Further, the Board notes the Veteran's claims file was not referred to a VA examiner to provide a medical opinion as to the etiology of the Veteran's sleep apnea despite the Veteran's diagnosis, claimed in-service events, and indicia that his condition might be related to the fire fumes of the burning pits or the black mold in his living quarters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  

Given that the Veteran's testimony and evidence have not been reviewed by a medical professional, and a medical opinion regarding the etiology of the Veteran's condition has not been rendered by a VA examiner, the Board finds a remand is warranted. 
On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to render the requested opinion.  Upon a review of the record, the physician must state whether any degree of the Veteran's sleep apnea at least as likely as not (a 50 percent probability or greater) originated during his period of active service or are otherwise etiologically related to his active duty service.  

The examiner must specifically consider the Veteran's reports of working and sleeping next to burning pits in Balad, Iraq, as well as his reports and evidence of exposure to black mold while stationed in Qatar in 2010.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.  

3.  Undertake any other development determined to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




